DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s response filed 09/09/2021 to the restriction requirement mailed 03/18/2021 is acknowledged. Claims 30-41 are newly canceled and claims 44-86 are new. The new claims are drawn to methods of treatment comprising administration of a monoclonal antibody comprising a CDR H1 as set forth in SEQ ID NO:3; a CDR H2 as set forth in SEQ ID NO:4; a CDR H3 as set forth in SEQ ID NO:5; a CDR L1 as set forth in SEQ ID NO:6; a CDR L2 as set forth in SEQ ID NO:7; and a CDR L3 as set forth in SEQ ID NO:8. Since all of the claims are drawn to the same invention, the species election requirement set forth at pages 3-5 of the Office action mailed 09/09/2021 is no longer relevant to the amended claims. It is also noted that the new claims do not refer to Tables or Figures. 
Claims 44-86 are under examination.

Effective Filing Date
Applicant’s claim for the domestic benefit of prior-filed applications under 35 U.S.C. 119(e) and 120 in the Application Data Sheet (ADS—pages 3-4) and the first paragraph of the instant specification is acknowledged.  No foreign priority claims are is the earlier of:
The actual filing date of the application;
OR
The filing date to which the application is entitled to a right of foreign priority or domestic benefit as to such claimed invention.
Note that with regard to claiming domestic benefit of prior-filed applications, MPEP 211.05 sets forth the disclosure requirements:
To be entitled to the benefit of the filing date of an earlier-filed application, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or earlier-filed non-provisional application or provisional application for which benefit is claimed); the disclosure of the invention in the prior application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, except for the best mode requirement. See Transco Prods., Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). Accordingly, the disclosure of the prior-filed application must provide adequate support and enablement for the claimed subject matter of the later-filed application in compliance with the requirements of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, except for the best mode requirement.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

	
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) and 120 is acknowledged.  Based on the information given by Applicant and an inspection of the prior patents and applications, the Examiner has concluded that the subject matter defined in the instant claims is supported by the disclosures in application serial nos. 14/664,715 (now US Patent 9,896,502) and 15/879,900 (now US Patent 10,519,224).  In addition, the claims are supported by at least the provisional application serial no. 61/968,897 because the claimed invention is disclosed in said application.  Thus, the priority date of claims 44-86 of the instant application is deemed to be 03/21/2014.  
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: TREATING HEADACHE COMPRISING ADMINISTERING AN ANTIBODY TO CALCITONIN GENE-RELATED PEPTIDE.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 44-54, 57-62, 65, 66 and 69-78 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,556,945 in view of Zeller et al. (2009/0220489—on IDS filed 06/18/2020). Although the claims at issue are not identical, they are not patentably distinct from each other because in both cases, the claim sets recite treating or reducing incidence of headache by administering an anti-CGRP antibody comprising a CDR H1 as set forth in SEQ ID NO:3; a CDR H2 as set forth in SEQ ID NO:4; a CDR H3 as set forth in SEQ ID NO:5; a CDR L1 as set forth in SEQ ID NO:6; a CDR L2 as set forth in SEQ ID NO:7; and a CDR L3 as set forth in SEQ ID NO:8 in a dose of 225 mg monthly formulated at a .
The claims of the ’945 patent do not recite that the headache is associated with the administration of a substance or its withdrawal in a subject. Note that in the instant claims, the phrase “headache associated with the administration of a substance or its withdrawal…” is interpreted as connected with administration of other agents for treating headache or their withdrawal. In other words, the phrase further defines the patient population as either taking other agents for treating headache or having recently ceased taking said agents.
Zeller et al. teach that in addition to CGRP antagonist antibody, headache may be treated by administering various secondary agents. For instance, Zeller et al. teach administering ergot alkaloids such as ergotamine, dihydroergotamine or methysergide, among others and triptans such as sumatriptan, zolmitriptan, naratriptan, rizatriptan, eletriptan, almotriptan, and frovatriptan (see paragraph [0020]). Zeller et al. teach that opiates such as oxycodone have been used to treat migraine (see paragraph [0011]). Zeller et al. also teach a morphine withdrawal model treated with CGRP antibody (see paragraphs [0306]-[0307]). Further, Zeller et al. teach that headaches can also be treated with non-steroidal anti-inflammatory drugs such as naproxen, flurbiprofen, ketoprofen, oxaprozin, etodolac, indomethacin, ketorolac, nabumetone, mefanamic acid, piroxican and COX-2 inhibitors, including celecoxib, rofecoxib, meloxicam, JTE-
It would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention that the patient population recited in the claims of the ‘945 patent would take various other agents to treat headache because according to Zeller et al., co-administration of an anti-CGRP antagonist antibody and an additional agent was routine in treating headache (see paragraph [0019]). The person of ordinary skill in the art would have been motivated to administer an anti-CGRP antibody because unfortunately, although there are many treatments for headache and migraine, as outlined in Zeller et al., many patients are “resistant” to their effects (see paragraphs [0011]-[0012] of Zeller and colleagues). The person of ordinary skill in the art could have reasonably expected success because the combination of the claims of the ‘945 patent and the teachings of Zeller et al. make clear that while headaches can be treated with a variety of substances, anti-CGRP antibodies can be administered in their absence. In other words, the claims of the ‘945 patent make clear in light of what was known in the art that anti-CGRP antibody is suitable for treating headache in the absence of another agent.

Claims 44-61, 69 and 70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,896,502 in view of Zeller et al. (2009/0220489—on IDS filed 06/18/2020). Although the claims at issue are not identical, they are not patentably distinct from each other because in both cases, .
Zeller et al. teach that in addition to CGRP antagonist antibody, headache may be treated by administering various secondary agents. For instance, Zeller et al. teach administering ergot alkaloids such as ergotamine, dihydroergotamine or methysergide, among others and triptans such as sumatriptan, zolmitriptan, naratriptan, rizatriptan, eletriptan, almotriptan, and frovatriptan (see paragraph [0020]). Zeller et al. teach that opiates such as oxycodone have been used to treat migraine (see paragraph [0011]). Zeller et al. also teach a morphine withdrawal model treated with CGRP antibody (see paragraphs [0306]-[0307]). Further, Zeller et al. teach that headaches can also be treated with non-steroidal anti-inflammatory drugs such as naproxen, flurbiprofen, ketoprofen, oxaprozin, etodolac, indomethacin, ketorolac, nabumetone, mefanamic 
It would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention that the patient population recited in the claims of the ‘502 patient would take various other agents to treat headache because according to Zeller et al., co-administration of an anti-CGRP antagonist antibody and an additional agent was routine in treating headache (see paragraph [0019]). The person of ordinary skill in the art would have been motivated to administer an anti-CGRP antibody because unfortunately, although there are many treatments for headache and migraine, as outlined in Zeller et al., many patients are “resistant” to their effects (see paragraphs [0011]-[0012] of Zeller and colleagues). The person of ordinary skill in the art could have reasonably expected success because the combination of the claims of the ‘502 patent and the teachings of Zeller et al. make clear that while headaches can be treated with a variety of substances, anti-CGRP antibodies can be administered in their absence. In other words, the claims of the ‘502 patent make clear in light of what was known in the art that anti-CGRP antibody is suitable for treating headache in the absence of another agent.

Claims 44-54, 57-62, 65, 66 and 69-78 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,519,224 in view of Zeller et al. (2009/0220489—on IDS filed 06/18/2020). in both cases, the claim sets recite treating or reducing incidence of headache by administering an anti-CGRP antibody comprising a CDR H1 as set forth in SEQ ID NO:3; a CDR H2 as set forth in SEQ ID NO:4; a CDR H3 as set forth in SEQ ID NO:5; a CDR L1 as set forth in SEQ ID NO:6; a CDR L2 as set forth in SEQ ID NO:7; and a CDR L3 as set forth in SEQ ID NO:8. The claims of the ‘224 patent recite a dose of between 100-2000 mg every three months or 675 mg (either once every three months, or 225 mg three times per month). Both claim sets recite the anti-CGRP antibody is formulated at a concentration of at least 150 mg/mL and a volume of 1.5 mL. The claims of the ‘224 patent also recite administration of a second agent selected from the group consisting of triptans, ergot alkaloids and non-steroidal anti-inflammatory drugs, although not with the detail recite in instant claims 46-49. Note that in the instant claims, the phrase “headache associated with the administration of a substance or its withdrawal…” is interpreted as connected with administration of other agents for treating headache or their withdrawal. In other words, the phrase further defines the patient population as either taking other agents for treating headache or having recently ceased taking said agents.
Zeller et al. teach that in addition to CGRP antagonist antibody, headache may be treated by administering various secondary agents. For instance, Zeller et al. teach administering ergot alkaloids such as ergotamine, dihydroergotamine or methysergide, among others and triptans such as sumatriptan, zolmitriptan, naratriptan, rizatriptan, eletriptan, almotriptan, and frovatriptan (see paragraph [0020]). Zeller et al. teach that opiates such as oxycodone have been used to treat migraine (see paragraph [0011]). 
It would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention that the patient population recited in the claims of the ‘224 patient would take various other agents to treat headache because according to Zeller et al., co-administration of an anti-CGRP antagonist antibody and an additional agent was routine in treating headache (see paragraph [0019]). The person of ordinary skill in the art would have been motivated to administer an anti-CGRP antibody because unfortunately, although there are many treatments for headache and migraine, as outlined in Zeller et al., many patients are “resistant” to their effects (see paragraphs [0011]-[0012] of Zeller and colleagues). The person of ordinary skill in the art could have reasonably expected success because the combination of the claims of the ‘224 patent and the teachings of Zeller et al. make clear that while headaches can be treated with a variety of substances, anti-CGRP antibodies can be administered in their absence. In other words, the claims of the ‘224 patent make clear in light of what was known in the art that anti-CGRP antibody is suitable for treating headache in the absence of another agent.
44-86 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,392,434 in view of Zeller et al. (2009/0220489—on IDS filed 06/18/2020). Although the claims at issue are not identical, they are not patentably distinct from each other because in both cases, the claim sets recite treating headache in a human subject comprising administering a monthly subcutaneous dose of the same human or humanized monoclonal antibody (i.e., SEQ ID NOs: 1 and 2 of the ‘434 patent comprise a CDR H1 as set forth in SEQ ID NO:3; a CDR H2 as set forth in SEQ ID NO:4; a CDR H3 as set forth in SEQ ID NO:5; a CDR L1 as set forth in SEQ ID NO:6; a CDR L2 as set forth in SEQ ID NO:7; and a CDR L3 as set forth in SEQ ID NO:8), wherein the monoclonal antibody is formulated at a concentration of at least 150 mg/mL and administered in a volume of less than 2 mL and utilizing a pre-filled syringe. Finally, although the claims of the ‘434 patent do not recite all of the effects of administering anti-CGRP antibody recited in claims 51-54, one having ordinary skill in the art would expect the same agent to have the same effects while treating the same patient population in the same dose.
The claims of the ‘434 patent recite administration of the anti-CGRP antibody every quarter or alternatively, a loading dose of about 675 mg followed by subsequent doses of 225 mg at one month intervals. This would be obvious because the instant claims recite a dosage that overlaps with the range recited in the claims of the reference application. The MPEP 2144.05 (I) states that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, citing In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

The differences between the claims are as follows. Although claim 1 of the ‘434 patent recites selecting patients based upon the lack of success of other migraine treatment agents, the claims of the ‘434 patent do not recite the same secondary agents as recited in the instant claims. Nevertheless, Zeller et al. teach that in addition to CGRP antagonist antibody, headache may be treated by administering various secondary agents. For instance, Zeller et al. teach administering ergot alkaloids such as ergotamine, dihydroergotamine or methysergide, among others and triptans such as sumatriptan, zolmitriptan, naratriptan, rizatriptan, eletriptan, almotriptan, and frovatriptan (see paragraph [0020]). Zeller et al. teach that opiates such as oxycodone have been used to treat migraine (see paragraph [0011]). Zeller et al. also teach a morphine withdrawal model treated with CGRP antibody (see paragraphs [0306]-[0307]). Further, Zeller et al. teach that headaches can also be treated with non-steroidal anti-inflammatory drugs such as naproxen, flurbiprofen, ketoprofen, oxaprozin, etodolac, indomethacin, ketorolac, nabumetone, mefanamic acid, piroxican and COX-2 inhibitors, including celecoxib, rofecoxib, meloxicam, JTE-522, L-745,337 and NS398 (see paragraph [0021]). Finally, Zeller et al. teach that additional agents can be used in the 
It would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention that the patient population recited in the claims of the ‘434 patent would take various other agents to treat headache because claim 1 of the ‘434 patent recites that the patient population has been selected on the basis of the ineffectiveness of other agents. Further, according to Zeller et al., co-administration of an anti-CGRP antagonist antibody and an additional agent is routine in treating headache (see paragraph [0019]). The person of ordinary skill in the art would have been motivated to administer an anti-CGRP antibody because unfortunately, although there are many treatments for headache and migraine, as outlined in Zeller et al., many patients are “resistant” to their effects (see paragraphs [0011]-[0012] of Zeller and colleagues and claim 1 of the ‘434 patent). The person of ordinary skill in the art could have reasonably expected success because the combination of the claims of the ‘434 patent and the teachings of Zeller et al. make clear that while headaches can be treated with a variety of substances, anti-CGRP antibodies can be administered in their absence. In other words, the claims of the ‘434 patent make clear in light of what was known in the art that anti-CGRP antibody is suitable for treating headache in the absence of another agent.

Claims 44-86 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of copending Application No. 17/308,580 in view of Zeller et al. (2009/0220489—on IDS filed 06/18/2020). Although 
The claims of the ‘580 application recite administration of the anti-CGRP antibody every quarter or alternatively, a loading dose of about 675 mg followed by subsequent doses of 225 mg at one month intervals. This would be obvious because the instant claims recite a dosage that overlaps with the range recited in the claims of the reference application. The MPEP 2144.05 (I) states that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, citing In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The claims of the ‘580 application also recite selection of patients in whom preventive treatment with other agents has been unsuccessful. Note that in the instant claims, the phrase “headache associated with the administration of a substance or its 
The differences between the claims are as follows. Although claim 1 of the ‘580 application recites selecting patients based upon the lack of success of other migraine treatment agents, the claims of the ‘580 application do not recite the same secondary agents as recited in the instant claims. Nevertheless, Zeller et al. teach that in addition to CGRP antagonist antibody, headache may be treated by administering various secondary agents. For instance, Zeller et al. teach administering ergot alkaloids such as ergotamine, dihydroergotamine or methysergide, among others and triptans such as sumatriptan, zolmitriptan, naratriptan, rizatriptan, eletriptan, almotriptan, and frovatriptan (see paragraph [0020]). Zeller et al. teach that opiates such as oxycodone have been used to treat migraine (see paragraph [0011]). Zeller et al. also teach a morphine withdrawal model treated with CGRP antibody (see paragraphs [0306]-[0307]). Further, Zeller et al. teach that headaches can also be treated with non-steroidal anti-inflammatory drugs such as naproxen, flurbiprofen, ketoprofen, oxaprozin, etodolac, indomethacin, ketorolac, nabumetone, mefanamic acid, piroxican and COX-2 inhibitors, including celecoxib, rofecoxib, meloxicam, JTE-522, L-745,337 and NS398 (see paragraph [0021]). Finally, Zeller et al. teach that additional agents can be used in the context of treating “headache associated with the administration of a substance or its withdrawal” (see paragraph [0118]).
.
This is a provisional nonstatutory double patenting rejection.

Claims 44-86 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-36 and 42-49 of copending Application No. 17/222,737 in view of Zeller et al. (2009/0220489—on IDS filed 06/18/2020). Although the claims at issue are not identical, they are not patentably distinct from each 
Note that in the instant claims, the phrase “headache associated with the administration of a substance or its withdrawal…”, is interpreted as connected with administration of other agents for treating headache or their withdrawal. In other words, the phrase further defines the patient population as either taking other agents for treating headache or having recently ceased taking said agents. The claims of the ‘737 application also recite co-administration of triptans, opiates, ergot alkaloids and non-steroidal anti-inflammtory drugs, although not with the same level of detail as recited in instant claims 46-49. Zeller et al. teach that in addition to CGRP antagonist antibody, 
It would have been obvious to the person of ordinary skill in the art at the time of the filing of the invention that the patient population recited in the claims of the ‘737 application would take various other agents to treat headache because claims 34-36 of the ‘737 application recite administration of other agents. Further, according to Zeller et al., co-administration of an anti-CGRP antagonist antibody and an additional agent is routine in treating headache (see paragraph [0019]). The person of ordinary skill in the art would have been motivated to administer an anti-CGRP antibody because unfortunately, although there are many treatments for headache and migraine, as outlined in Zeller et al., many patients are “resistant” to their effects (see paragraphs .
 This is a provisional nonstatutory double patenting rejection.

Conclusion
No claim is allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following cases (all cited on Applicant’s IDS filed 06/18/2020) disclose antibodies with 100% sequence identity to SEQ ID NOs: 3-8:
WO2007054809 – does not teach instantly claimed dosages or regimens
WO2009109908 – teaches treatment of inflammatory pain and does not teach instantly claimed dosages or regimens 
WO2009109911 – teaches treatment of chronic pain and does not teach instantly claimed dosages or regimens
WO2011156324 – discloses different inventive antibodies and does not teach instantly claimed dosages or regimens
US20110054150 – does not teach headache or migraine or the instantly claimed dosages or regimens
US20110257371 – does not teach headache or migraine or the instantly claimed dosages or regimens
US20120009192 – does not teach instantly claimed dosages or regimens
US20120225075 – teaches treatment of visceral pain and does not teach instantly claimed dosages or regimens

In addition, Wong et al., (Cephalalgia, 2013; Vol. 33, No. 11 pp. 964, Abstract # LBP12 presented at the 2013 International Headache Congress, Boston MA00on IDS filed 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649